Citation Nr: 0611895	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  98-01 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a stomach 
disability other than ulcer disease.

2.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral Achilles tendonitis.  


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1981 to December 
1996.

By a March 1997 rating decision, the Columbia, South Carolina 
regional office (RO) denied service connection for 
pseudofolliculitis barbae and ulcer disease, and granted 
service connection for bilateral Achilles tendonitis; the RO 
assigned an initial 10 percent evaluation for the tendonitis.  
The veteran appealed that determination.  By a December 1999 
decision, the Board denied the claims of service connection 
for pseudofolliculitis barbae and ulcer disease and remanded 
the claim for a higher initial evaluation for bilateral 
Achilles tendonitis to the RO for additional development.  In 
a December 1999 statement to the RO, the veteran requested 
that his claims of service connection for pseudofolliculitis 
barbae and ulcer disease be reopened, and he also requested 
service connection for elevated cholesterol and a right knee 
disability.  He sought higher ratings for the Achilles 
tendonitis, service-connected hypertension, and service-
connected auditory canal disease.  By a November 2000 rating 
decision, the RO denied the veteran's claims, including a 
claim of service connection for a stomach disability other 
than ulcer disease.  In August 2001, the RO again denied the 
claims of service connection and the claims to reopen.

When the claims of service connection were considered in 
August 2001 for right knee disability, elevated cholesterol, 
and stomach disability other than ulcer disease, the RO 
addressed these issues as if the November 2000 denial had not 
happened.  The RO noted that its jurisdiction for 
adjudicating these claims was derived from the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
Consequently, it appears that the claims of service 
connection for right knee disability, elevated cholesterol, 
and stomach disability other than ulcer disease were re-
adjudicated under section 7(b) of the VCAA, Pub. L. No. 106- 
475, 114 Stat. 2096, 2099-2100.  Thus, the November 2000 RO 
denial of these three issues is a nullity.  VAOPGCPREC 03-
2001.

After receipt of a November 2001 notice of disagreement, a 
June 2002 statement of the case was issued as to the claims 
of service connection for right knee disability, elevated 
cholesterol, and a stomach disability other than ulcer 
disease.  The veteran's application to reopen previously 
denied claims of service connection for pseudofolliculitis 
barbae and ulcer disease was also addressed in the June 2002 
statement of the case.  The veteran thereafter filed a 
substantive appeal in July 2002; however, he limited his 
appeal to the claim of service connection for stomach 
disability other than ulcer disease and the previously 
appealed claim for a higher initial rating for Achilles 
tendonitis.  Consequently, these were the only issues 
appealed.

The veteran's case was remanded to the RO for additional 
development in December 2004.  


FINDING OF FACT

In November 2005, the veteran submitted written communication 
to the Columbia RO indicating that he wished to have his 
appeal removed from consideration by the Board.


CONCLUSION OF LAW

The appeal with regard to the matter of the veteran's claims 
of entitlement to service connection for a stomach disability 
other than ulcer disease and entitlement to an initial 
evaluation in excess of 10 percent for bilateral Achilles 
tendonitis has been withdrawn.  38 U.S.C.A. § 7105(d) (West 
2002); 38 C.F.R. § 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant may withdraw an appeal to the Board by 
submitting a written request to do so at any time before the 
Board promulgates a final decision on the matter in question.  
See 38 C.F.R. § 20.204(b) (2005).  When an appellant does so, 
the withdrawal effectively creates a situation where there is 
no longer an allegation of error of fact or law with respect 
to the determination that had been previously appealed.  
Consequently, in such an instance, dismissal is appropriate.  
See 38 U.S.C.A. § 7105(d) (West 2002).

In the present case, the record shows that the veteran 
submitted written communication to the Columbia RO in 
November 2005.  Therein, he expressed his desire to have his 
appeal removed from further consideration by the Board and to 
have his case returned to the RO.  Inasmuch as he has clearly 
expressed his desire to terminate the appeal, and has done so 
in writing, the legal requirements for a proper withdrawal 
have been satisfied.  Consequently, further action by the 
Board on this appeal is not appropriate.  


ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


